DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, 11-15, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumder et al (US 2008/0302768) in view of Kim et al (US 2018/0363147), Rich et al (US 2012/0228899), and Sigler et al (US 2006/0134449).
Mazumder shows the method claimed including layering or coating a zinc containing material (22) and a copper containing material (40) on at least one face of a steel member to create a first workpiece (20), abutting the least one face of the first workpiece (20) to a second workpiece (30) of a steel material, and performing a welding operation to join the first workpiece to the second workpiece wherein a temperature of the welding operation creates an alloy (46) as illustrated in Figure 2c, and Mazumder further shows the zinc containing material (22) that is applied directly to the steel member with the copper containing material that is subsequently thermal applied on to the zinc containing material wherein the copper containing material is applied by a thermal spraying device that is inherently present to thermal spray the copper containing material. Also see para 0027. But, Mazumder does not show thermal spraying at a temperature greater than 400° C resulting in an alloy of the zinc and copper material, and a resistance welding to join the first workpiece to the second workpiece. 
Kim shows it is known to apply a copper containing material to a steel workpiece by thermal spraying wherein the material is applied at a temperature between 200-600° C which overlaps with the recited range of greater than 400° C, and Kim further shows alloying or admixture of metals as shown in Figure 1. Also see para [0044] and [0052].
Rich shows a welding process for welding two workpieces with a resistance welding or laser welding that can be alternatively used in the art. Also see para [0021]. 
Sigler also shows it is known to weld two workpieces with a resistance welding. Also see para [0014].
In view of Kim, Rich, and Sigler, it would have been obvious to one of ordinary skill in the art to adapt Mazumder with the copper containing material that is thermal sprayed at a temperature greater than 400° C to predictably  and effectively coat the copper containing material to the steel workpiece, and as the copper containing material is applied at a temperature that is higher than a melting temperature of zinc, which is known to be approximately at 419° C, an alloy or admixture of the zinc and copper material would have been predictably resulted in Mazumder as also achieved in the claimed invention, and it would also have been obvious for the workpieces to be welded using a resistance welding in place of the laser welding of Mazumder as an alternatively welding means that can predictably and adequately weld two steel workpieces as known in the art.  
With respect to claims 6, 9 and 20, Mazumder further shows melting of the copper containing material that has a melting temperature of 1083° C that is greater than 400° C for the alloy of zinc containing material and the copper containing material that would have been predictably produced as taught by Kim. 
With respect to claim 7, Mazumder shows the copper containing material that includes copper wherein copper can be substantially pure as Sigler shows it is known to use a copper containing material that includes pure copper (para 0026).
With respect to claim 10, Sigler further shows the steel member defining a coated steel that is selected from a high strength steel (para 0025).
With respect to claims 12 and 13, Sigler further shows the zinc containing material further includes an alloy of zinc, aluminum, copper, iron, or compounds thereof (para 0028).
With respect to claims 14 and 15, Mazumder further  shows the first workpiece and the second workpiece each having a zinc containing material coated or sprayed thereon, and Mazumder further shows the copper containing material (40) provided on both sides of the first workpiece and the second workpiece which are abutted facing each other as illustrated in Figure 1. 
With respect to claim 17, Mazumder shows the copper containing material (40) that includes copper and no other metals that shows for a copper content over 90% by composition. 
With respect to claim 21, Mazumder shows the first steel workpiece with a first layer of a zinc containing material with an alloying metal consisting of copper that is applied onto the first layer of zinc material wherein a second steel workpiece is abutted to the first steel workpiece, and welding of the first and second workpiece can be performed by a resistance welding as taught by Rich and Sigler that would form an alloy of zinc and copper containing material.
With respect to claim 22, Mazumder further shows the first workpiece (20) with a first face and a second face on an opposite side thereof wherein the second face of the first workpiece (20) is abutted to the second workpiece (30) wherein the first face of the first workpiece remains contact free with the second workpiece. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mazumder in view of Kim, Rich, and Sigler as applied to claims 1, 4, 6, 7, 9, 10, 11-15, 17, 18 and 20-22 above and further in view of Spriesterbach et al (US 2009/0001141).
Mazumder in view of Kim, Rich, and Sigler shows the method claimed except for selecting a silicon bronze as the copper containing material. 
Spriesterbach shows welding of work pieces including a metal alloy that is includes SnCu (tin and copper which would make a bronze material; also see Abstract), and Spriesterbach further shows for the brazing material that includes copper as well as silicon and tin (para 0009). 
In view of Spriesterbach, it would have been obvious to one of ordinary skill in the art to adapt Mazumder, as modified by Kim, Rich, and Sigler with the copper containing material including silicon and bronze, which is known to be made of copper and tin, as the copper containing material that is known to provide a good welding properties to join steel elements. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mazumder in view of Kim, Rich, and Sigler as applied to claims 1, 4, 6, 7, 9, 10, 11-15, 17, 18 and 20-22 above and further in view of Hoydick et al (US 2017/0327924).  
Mazumder in view of Kim, Rich, and Sigler shows the method claimed except for the steel member that defines a generation 3 high strength steel.
Hoydick shows a Generation 3 high strength steel is known in the art. 
In view of Hoydick, it would have been obvious to one of ordinary skill in the art to adapt Mazumder, as modified by Kim, Rich, and Sigler, with the steel member including a Generation 3 high strength steel or any suitable metals to produce a desired welded structure for various applications known in the art. 
Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention calls for alloying the copper to the zine on the surface prior to welding wherein the alloying is  resulted from the temperature of copper containing material during the thermal spraying. It is noted that Kim shows a thermal spraying of copper containing material at a temperature higher than 400° C wherein the copper applied at such temperature to the zinc containing material in Mazumder would also have predictably resulted in alloying of the zinc containing material and the copper containing material as it is known that zinc has a melting point of approximately 419° C. 
As noted by the applicant, Kim shows the powder material is heated to facilitate plastic deformation of the powder material and it is further noted that admixture of the metals is illustrated in Figure 1 of Kim that shows for alloying of the metals with the thermal spraying. 
Thus, the applicant’s arguments are not deemed persuasive.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakai et al (US 2008/0149297) shows it is known that a melting point of zinc is 419.6° C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761